Order filed April 16, 2020.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-19-00967-CV
                              NO. 14-20-00231-CV
                                 ____________

                     RAHUL K. NATH M.D., Appellant

                                      V.

     BAYLOR COLLEGE OF MEDICINE AND TEXAS CHILDREN’S
                      HOSPITAL, Appellees


                  On Appeal from the 215th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2006-10826

                                   ORDER

      On December 5, 2019, Rahul K. Nath, M.D., filed a premature notice of
appeal. The appeal was assigned to this court under our appellate number 14-19-
00967-CV. On March 19, 2020, Rahul K. Nath, M.D., filed a second notice of
appeal. The appeal was assigned to this court under our appellate number 14-20-
00231-CV. The final judgment from which both appeals arise was signed on
December 27, 2019.

      On March 25, 2020, appellees Baylor College of Medicine and Texas
Children’s Hospital filed a motion to consolidate the appeals. Appellant responded.
The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-19-
00967-CV and 14-20-00231 CONSOLIDATED.

      Appellees further request each party be limited to a single brief and the
establishment of a briefing schedule. The motion is GRANTED.

      In appeal number 14-19-00967-CV, appellant’s brief has been filed and
appellees’ brief is due April 27, 2020. In appeal number 14-20-00231-CV, the
record is due April 27, 2020.

      Appellant’s amended brief, to be filed in appeal number 14-19-00967-CV
and 14-20-00231-CV, is due thirty (30) days after the record is filed appeal number
14-19-00967-CV. Appellee’s brief will be due thirty (30) days after appellant’s
brief is filed. Appellee’s reply brief, if any, will be due twenty (20) days after
appellee’s brief is filed. The parties are directed to include the appellate case
numbers of both appeals on their briefs and all filings in this court.



                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise, and Spain.